TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00379-CV 


In re City of Round Rock




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


PER CURIAM
	On June 21, 2002, Relator the City of Round filed a motion for emergency relief and
a petition for writ of injunction complaining that the real parties in interest had placed advertising
on two outdoor signs, thus undermining this Court's judgment in Pearce v. City of Round Rock, No.
03-01-00400-CV, 2002 Tex. App. LEXIS 3641 (Austin May 23, 2002, no pet. h.), and reducing the
effectiveness of our judgments.  See Tex. R. App. P. 52.8, 52.10.  On June 24, we issued a temporary
order enjoining the real parties in interest from placing any further advertising on the signs and
requested a response from the real parties in interest.  Having reviewed the petition and the response,
we deny the petition for writ of injunction and dissolve our temporary order of June 24.

Before Justices B. A. Smith, Patterson and Puryear
Filed:   July 2, 2002
Do Not Publish